Citation Nr: 1625625	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-29 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for muscle and joint pain associated with MRSA as secondary to ulcerative colitis status post proctocolectomy, to include as an undiagnosed illness related to service in Southwest Asia.

2.  Entitlement to service connection for psoriasis, to include as an undiagnosed illness related to service in Southwest Asia.


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to June 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Saint Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, the Board remanded this matter to obtain outstanding service treatment and personnel records, VA and private treatment records, and provide the Veteran with a VA examination. 

In addition to the two issues cited on the cover page, the Veteran's appeal originally also included entitlement to service connection for ulcerative colitis, post proctocolectomy, to include as an undiagnosed illness related to service in Southwest Asia, and entitlement to service connection for an acquired psychiatric disorder, to include panic disorder, depression, and memory problems, to include as an undiagnosed illness related to service in Southwest Asia.  In a rating decision dated in December 2015, the RO granted service connection for adjustment disorder, mixed, and ulcerative colitis.  As the grants of service connection are considered full grants of the benefits sought on appeal, these issues are no longer before the Board.

In December 2015 the RO issued a Supplemental Statement of the Case with regard to entitlement to service connection for muscle and joint pain, and entitlement to service connection for psoriasis.  The case has been returned for further appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

If a VA medical examination has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007);  Hayes v. Brown, 9Vet. App. 67 (1996).  Adequacy means that the Board can perform an informed readjucation.   Barr, 21 Vet. App. at 303 (2007).   

Pursuant to the Board's February 2015 remand, the Veteran was provided a Gulf War Illnesses Protocol Examination in April 2015.  With regard to the issue of muscle and joint pain, and psoriasis, the examiner opined as follows:

The Veteran's muscle and joint pain, and psoriasis are less likely as not began in or [are] related to active military service. 

There is no indication in SMRs or in other record that he had episodes of these conditions in service, or within a year after service.  Also these are clearly diagnoseble conditions and not "undiagno[sed]  conditions."

The April 2015 examiner stated that the condition is diagnosable, and not an undiagnosed condition, however there is no mention in the examination report of a diagnosed muscle or joint condition.  Clarification is needed as to whether the Veteran has a diagnosed muscle or joint condition, and if so, whether it is related to the Veteran's military service.  The Veteran has also claimed muscle and joint complaints associated with MRSA, as secondary to ulcerative colitis.  The Veteran is now service connected for ulcerative colitis.  Thus, it is also necessary to obtain an opinion as to whether the muscle and joint pain, or a muscle and joint condition, is secondary to ulcerative colitis.  Lastly, while the examiner noted that the Veteran's service treatment records are negative and psoriasis is a diagnosed condition, the Board finds that another opinion should be obtained that specially considers the Veteran's lay reports regarding the onset of his skin disorder and symptoms experienced over the years and specially considers whether the Veteran's psoriasis is otherwise etiologically related to his service in Southwest Asia.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to determine whether the Veteran's claimed muscle and joint pain is related to service or service-connected disability.  The claims folder must be made available to and be reviewed by the examiner.

The examiner should provide an opinion for the following questions:

(a) Does the Veteran suffer from a muscle and joint diagnosable condition?  If so, please identify with specificity the diagnosed condition. 

(b) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that muscle and joint pain, or if diagnosed, a muscle and joint condition, is etiologically related to the Veteran's service in Southwest Asia? 

(c) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that muscle and joint pain, or if diagnosed, a muscle and joint condition, was caused by the Veteran's service-connected ulcerative colitis?  The Veteran contends that there is a relationship among his muscle and joint complaints, MRSA, and ulcerative colitis.  

(d) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that muscle and joint pain, or if diagnosed, a muscle and joint condition, was aggravated (i.e., worsened beyond normal progression) by the Veteran's service-connected ulcerative colitis?  The Veteran contends that there is a relationship among his muscle and joint complaints, MRSA, and ulcerative colitis.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.   

      A fully articulated medical rationale for any opinion 
expressed must be set forth in the medical report.  If the examiner cannot provide an opinion without 
      resorting to mere speculation, such should be so stated 
      along with a supporting rationale. In so doing, the 
      examiner shall explain whether the inability to provide 
      a more definitive opinion is the result of a need for 
      additional information, or that he or she has exhausted 
      the limits of current medical knowledge in providing  
      an answer to the particular question.
      
2.  Schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to determine whether the Veteran's psoriasis is related to his service.  The claims folder must be made available to and be reviewed by the examiner.

The examiner should provide an opinion for the following question:

Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's psoriasis, while a diagnosed condition, is otherwise etiologically related to his service, to include service in Southwest Asia?  In so opining the examiner is asked to do the following:  (1) discuss and consider the Veteran's lay reports regarding the onset of his skin disorder and symptoms experienced over the years; and (2) discuss the nature of psoriasis and the likelihood that such a condition is consistent with disease processes associated with service in Southwest Asia.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with a supporting rationale. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.

3.  Readjudicate the claims.  If the claims are not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

